Citation Nr: 1523221	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-29 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

4.  Entitlement to an initial rating higher than 20 percent for left knee degenerative joint disease (DJD) and posterior cruciate ligament tear causing instability.

5.  Entitlement to an initial rating higher than 10 percent for left knee degenerative joint disease (DJD) and posterior cruciate ligament tear causing painful and limited motion.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.  

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to July 1988, with additional periods of active and inactive duty for training (ACDUTRA & INACDUTRA).

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran was scheduled for a hearing before a member of the Board, however, in January 2014, he requested the hearing be canceled.  He has not since requested that it be rescheduled, and his hearing request is considered withdrawn.

The Veteran has asserted he is unemployable due to his disabilities, therefore the Board has added whether he is entitled to a TDIU to the issues under consideration, as reflected above.

The issues of entitlement to service connection for a right shoulder disability and for a heart disability have been raised by the record in the Veteran's notice of disagreement and VA Form 9, received in June 2012 and October 2013.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
In this decision, the Board is granting an initial separate rating of 20 percent for effusion and crepitation in the left knee.  As the evidence has not been significantly developed since before August 2011, when service connection for the left knee was granted, the issue of whether he is entitled to an even higher initial rating for the knee is REMANDED to the AOJ, along with all other issues on appeal, for further development.  


FINDING OF FACT

The Veteran's left knee disability manifests with pain, effusion, and crepitation analogous to locking, with limited motion due to painful arthritis that exceeds the criteria for a 10 percent rating.  He also has moderate ligamentous instability.


CONCLUSION OF LAW

The criteria for an initial separate 20 percent rating under DC 5258 are met for the entire period under consideration.  The criteria are not met for an initial rating higher than 20 percent under DC 5010-5257.  The criteria are not met for an initial rating higher than 10 percent under DC 5010-5260.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260, 5257, 5258, 5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Relevant treatment records have been associated with the claims file.  He was also provided with a VA examination in April 2011 that is adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board observes that the evidence has not been updated since in or around April 2011.  However, there is no prejudice to the Veteran by relying on the available evidence to award another initial separate rating for his left knee disability, because his left knee is being remanded for further development and readjudication as to whether he is entitled to an even higher initial rating for any of his left knee symptoms.

Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The Veteran's left knee is currently rated as 20 percent disabling under DC 5010-5257, which applies to lateral instability due to arthritis.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  He also has a separate 10 percent rating under DC 5010-5260, for limited flexion due to traumatic arthritis.  Id. 

Under DC 5257, a 10 percent rating is warranted for slight instability; a 20 percent rating is warranted for moderate instability; and, a 30 percent rating is warranted for severe instability.  38 C.F.R. § 4.71a, DC 5257 (2014).  The Board does not find the evidence supports a rating higher than 20 percent, as the evidence does not show severe instability.  His private treatment records refect that diagnostic tests were positive for ligamentous instability, but none of them suggest any particular level of severity.  During the April 2011 VA examination, he was found to have moderate instability.  His anterior/posterior cruciate ligament was unstable at 30 and 90 degrees of flexion, which was abnormal, but his medial/lateral collateral ligament was normal.  There was no evidence of any falls or complaints that his knee gives way, and there is no indication that he wears a brace.  The Veteran has argued that his use of two canes for walking supports a higher rating for instability, however the evidence shows he uses them because of his lumbar spine.  The evidence as it stands more closely approximates a 20 percent rating.  38 C.F.R. § 4.7.

Traumatic arthritis is rated in the same manner as degenerative arthritis, which is rated under the appropriate codes regarding limited motion pertaining to the joint involved, or, if there is no limited motion, then a 10 percent rating is assigned when there is evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a , DCs 5010, 5003 (2014).  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2014).

Limited flexion is rated under DC 5260, which assigns a 10 percent rating when flexion is limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a.  When evaluating disabilities causing limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Board does not find that a rating higher than 10 percent is warranted under DC 5010-5260.  The evidence does not show any incapacitating episodes due to arthritis of the left knee during the appeal period.  38 C.F.R. § 4.71a, DC 5010.  He did have arthroscopic surgery, but that took place years before his left knee was service-connected.  

Further, his flexion has been measured to reach to 120 degrees, which well-exceeds the criteria for even a noncompensable rating.  Even when taking into account his functional loss, which includes painful motion and loss of motion, the evidence does not show that his range of motion was ever reduced to 30 degrees or less, which is what is required for the next higher rating.  38 C.F.R. § 4.71a, DC 5260; Johnston, supra.  

The Board does find that another initial separate rating is warranted under DC 5258, which applies to dislocated semilunar cartilage with pain, effusion into the joint, and frequent episodes of "locking."  If these criteria are met, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5258.  An X-ray taken during the April 2011 VA examination showed effusion.  He also has pain.  He has not complained of episodes of locking, but the evidence does show that he has had crepitation, both in his treatment records and during his VA examination.  The Board is rating these symptoms-pain, effusion, and crepitation-by analogy to DC 5258, which warrants an additional separate 20 percent.

The evidence does not show limited extension, ankylosis, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5261, 5262, and 5263 are not applicable.  
 
Extraschedular Consideration

The Board considered whether this claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted.  He complains of pain in his knee, and that it is unstable.  He has limited motion and stiffness.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
  
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's knee disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A separate initial rating of 20 percent under DC 5258 is granted for the left knee.


REMAND

All issues, including the initial ratings assigned for the left knee, are remanded for further development.

The Veteran has not been provided VA examinations for his cervical spine or CTS claims.  He alleges that the May 1995 incident that led to his service-connected left knee disabilities also caused his cervical spine disabilities.  Records reflect he injured his spine and torso in this incident.  He also alleges that his CTS developed due to the repetitive motion of being an aircraft mechanic.  These theories should be addressed by a VA examiner.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A VA examination opinion regarding his lumbar spine was obtained in April 2011, but it is inadequate.  The VA examiner opined that his current lumbar spine disability was less likely related to service, citing an absence of treatment after the incident in service in 1995.  An absence of treatment is an insufficient basis, by itself, to deny service connection.  Here, the Veteran has asserted that he has had ongoing pain since the incident, and that his private orthopedic physician has attributed his current symptoms to the accident.  An updated VA examination opinion that takes his complaints of persistent symptoms into consideration must be obtained.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran has asserted that his hearing loss has increased in severity, and that his left knee symptoms warrant higher ratings.  His last VA examinations were conducted in April 2011.  Therefore, updated examinations should be obtained.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran's claim for a TDIU is inextricably intertwined with the other issues remanded today, and must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his lumbar spine, cervical spine, left knee, carpal tunnel syndrome, and hearing loss, and make arrangements to obtain all records not already associated with the claims file.  Updated VA treatment records must be obtained.

2.  Contemporaneously, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability, and inform him of the evidence needed to substantiate such a claim.

3.  Following receipt of all records, forward the claims file to an appropriate physician for an examination and report on whether it is as likely as not (50 percent or greater probability) that his lumbar and/or cervical spine disabilities are related to service.  The examiner is asked to review the claims file prior to the examination, to conduct a complete examination with all necessary diagnostic tests, and to provide medical opinions that contain explanatory rationale for all opinions rendered.

The Veteran asserts that he had lumbar spine treatment at least twice while in service, in October 1984 and again in May 1995.  In May 1995, he was injured when the spoiler of an airplane wing folded down on him, "bending him in half," and causing injuries to his knee and back.  The VA examination report of record found it less likely that his current lumbar problems are a result of these instances in service because there was no record of treatment after the May 1995 injury resolved until 2008.  This fact alone is not dispositive of the inquiry.  The Veteran has asserted that his problems remained following the instance but that he did not seek treatment until 2008.  Therefore, during the examination, the examiner is asked to elicit details regarding the Veteran's symptoms between 1995 and 2008, and to render an opinion that takes these details into consideration.

He also asserts that his cervical spine was injured during the May 1995 incident, acknowledging that his problems with his neck did not start until after the fact.  He alleges that his doctor has attribute his neck problems to the accident.  The examiner is asked to elicit details regarding the onset of residual problems, and to render an opinion that takes these details into consideration.

To reiterate, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any lumbar or cervical spine disability is related to any incident or finding from service, and especially to the May 1995 incident.

4.  Schedule an examination for an opinion on whether it is as likely as not (50 percent or greater probability) that carpal tunnel syndrome (CTS) is related to service.  The examiner is asked to review the claims file prior to the examination, to conduct a complete examination with all necessary diagnostic tests, and to provide medical opinions that contain explanatory rationale for all opinions rendered.

The Veteran asserts that his bilateral CTS is a result of his work doing repetitive motions as an aircraft mechanic.  He asserts that he has had symptoms of CTS since he was in the service.  His STRs do not contain a diagnosis but this is not dispositive of the inquiry as to whether CTS is related to service.  

5.  Schedule an updated VA audiological examination for a report on the current severity of his hearing loss.  The examiner is asked to review the claims file prior to the examination.

6.  Schedule an updated VA joints examination for a report on the current severity of his left knee.  The examiner is asked to review the claims file prior to the examination.

Range of motion measurements should be made with a goniometer, and the examiner should state the point at which any pain is demonstrated and the degree at which motion is limited for each knee.  The functional effects of the left knee disability should also be discussed.  The examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups. 

The examiner should indicate whether either knee disability is productive of decreased or abnormal excursion, strength, speed, coordination, or endurance, or less or more movement than is normal, weakened movement, excess fatigability, or pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should indicate if any of these factors, including painful motion, result in any additional limitation of motion or additional functional loss.  

The examiner should also determine whether there is any evidence of recurrent subluxation or lateral instability of the knees, and if so, to what extent (slight, moderate, or severe).  The examiner is asked to provide some explanation as to how he or she determined the level of severity of instability or subluxation.

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


